DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10, 13, and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Clark et al., US Patent 6,341,629.

    PNG
    media_image1.png
    345
    745
    media_image1.png
    Greyscale

Regarding claim 1, Clark et al. discloses a dispensing station (fig 1) configured for dispensing lubricant (col. 2, line 62) to a target (16), comprising: a dispenser (10) configured for dispensing the lubricant (as described above); a container (1) removably placed in the dispensing station (as described above); a pump (8) connected to the container (1) and the dispenser (10); a controller (23) configured for controlling the pump (8), a data processing unit (22) configured for communicating with the controller (23) and configured for receiving: one or more command parameter(s) (i.e. “start pump”) via a first communication device (14), wherein the first communication device (14) is a wireless device (see 
Regarding claim 2, Clark et al. discloses the dispensing station according to claim 1, wherein the first set of condition parameters (as described above) and/or the second set of condition parameters (as described above) is/are one or more of the following: type of lubricant in the container (see column 3, line 5), density of lubricant in the container, viscosity of lubricant in the container, amount of lubricant in the container, and time(s) of use of the container.
Regarding claim 4, Clark et al. discloses the dispensing station according to claim 1, wherein the data processing unit (22) is further configured for: receiving at least one request (start request) from the first communication device (14), wherein the request is for the data processing unit (22) to identify at least some part of the dispensing station (as described above), and transmitting an answer back (allow or not) to the first communication device (14), where the answer indicates that the data processing unit (22) has identified at least some part of the dispensing station (as described above).

Regarding claim 13, Clark et al. discloses a dispensing system (fig 1), comprising: the dispensing station according to claim 1; the first communication device (14); and the second communication device (4,20).
Regarding claim 15, Clark et al. discloses the dispensing system according to claim 13, further comprising a central communication station (within 6), configured for transmitting said command parameter(s) and the first set of condition parameter(s) to the first communication device (14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. in view of Finnell et al., US PGPub 2014/0129038.
Regarding claim 3, Clark et al. discloses the dispensing station according to claim 1, but does ont specify that tag reader in the dispensing station.  

    PNG
    media_image2.png
    325
    473
    media_image2.png
    Greyscale

Finnell et al. teaches a similar fluid dispensing system (see fig 1 and 5) including a tag reader (see [0021]) located in or on the dispensing station, wherein the tag reader is configured for reading a tag associated with the container.  It would have been obvious to provide the tag reader described by Finnell et al. to the system disclosed by Clark et al. in order ensure proper lubricant delivery and reduce errors.  

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. in view of Wegelin et al., US PGPub 2012/0245729.
Regarding claims 11 and 14, Clark et al. discloses the dispensing station according to claims 1 and 13, but does not specify status reports generated by the data processing unit.

    PNG
    media_image3.png
    134
    353
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    134
    353
    media_image3.png
    Greyscale


Regarding claim 12, Clark et al. in view of Wegelin et al. disclose the dispensing station according to claim 11, wherein the data processing unit (22) is further configured for transmitting the status report (compliance report – Wegelin et al.) to the first communication device (14).

Allowable Subject Matter
Claims 5-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 5, including every structural element recited in the claims, especially, the configuration wherein the data processing unit is further configured for receiving: a third set of condition parameters via the first communication device, wherein the third set of condition parameters is related to the target, and a fourth set of condition parameters via a third communication device, wherein the fourth set of condition parameters is related to the target. 
None of the references of the prior art teach or suggest the elements of the dispensing station as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654